Citation Nr: 0915118	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  03-34 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
disabling for residuals of a left knee injury.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1995 to September 
1995 and from December 1998 to November 2001.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas. The RO granted service connection 
for residuals of a left knee injury and assigned a 10 percent 
rating effective December 2001.  This matter also comes on 
appeal from a January 2004 rating decision, which denied 
service connection for PTSD. 

In November 2004, the Veteran presented testimony at a 
personal hearing conducted at the Little Rock RO before 
Kathleen K. Gallagher, a Veterans Law Judge (VLJ) who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of this personal 
hearing is in the Veteran's claims folder.

In April 2005, this appeal was remanded for further 
development.  Pursuant to the remand, in a June 2005 letter, 
the Veteran was requested to provide a more detailed 
description of his alleged stressors, to include a time frame 
for the stressor within a 60 day period.  Additionally, the 
Veteran's service personnel records were obtained and a JSRRC 
search was conducted in September 2006 with the information 
available.  Because none of the Veteran's alleged stressors 
were corroborated, a VA examination was not ordered.  
38 C.F.R. §§ 3.159(c)(4); 3.304(f).  Further, in August 2008, 
the Veteran underwent an examination for his service-
connected left knee.  Given the foregoing, the Board finds 
that VA has substantially complied with the Board's April 
2005 remand with regard to this appeal.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with). 



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The residuals of a left knee injury were not manifested 
by slight recurrent subluxation or lateral instability, 
flexion limited to 60 degrees, or extension limited to 15 
degrees.

3.  The record does not include evidence corroborating the 
Veteran's claimed in-service stressors.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent 
disabling for service-connected residuals of a left knee 
injury were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2008).

2.  PTSD was not incurred during active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Unites 
States Court of Appeals for Veterans Claims held that, upon 
receipt of an application for a service connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by 
a letter sent to the Veteran in May 2003 for the claim for 
service connection for PTSD.  The letter addressed all of the 
notice elements and was sent prior to the initial unfavorable 
decision by the AOJ.  In this case, the fact that the notice 
did not address either the relevant rating criteria or 
effective date provisions, was harmless error because service 
connection is being denied, and therefore no rating or 
effective date is being assigned.  Therefore, the Board finds 
that VA has fulfilled its duty to notify under the VCAA for 
the claim for PTSD.

For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37.  

Nevertheless, in this case, the Veteran is challenging the 
initial evaluation assigned following the grant of service 
connection for a left knee disability.  In this regard, once 
service connection is granted and an initial disability 
rating and effective date have been assigned, the claim is 
substantiated, and additional 5103(a) notice is not 
required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-
491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, 
because the notice that was provided to the Veteran in August 
and October 2002 before service connection was granted in 
January 2003 was sufficient, VA's duty to notify in this case 
has been satisfied.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all available VA medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
Veteran's claims.  The Veteran was also afforded VA 
examinations in December 2002 and August 2008 in connection 
with his increased rating claim.  As will be discussed more 
thoroughly below, a VA examination is not necessary for the 
claim for PTSD because the Veteran's alleged stressors have 
not been corroborated.  38 C.F.R. §§ 3.159(c)(4); 3.304(f).  
VA has further assisted the Veteran throughout the course of 
this appeal by providing him SOCs and a SSOC, which informed 
him of the laws and regulations relevant to the claims.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the Veteran in this case.


LAW AND ANALYSIS

1.  Left knee

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a veteran appeals the initial rating assigned 
for a disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).  

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In addition, 
General Counsel considered a hypothetical situation in which 
a knee disability was evaluated under Diagnostic Code 5259 
that was productive of pain, tenderness, friction, 
osteoarthritis established by x-rays, and a slight loss of 
motion.  For the purposes of the hypothetical, it was assumed 
that Diagnostic Code 5259 did not involve limitation of 
motion.  Given the findings of osteoarthritis, the General 
Counsel stated that the availability of a separate evaluation 
under Diagnostic Code 5003 in light of sections 4.40, 4.45, 
4.59 must be considered.  See Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261.  The claimant's painful 
motion may add to the actual limitation of motion so as to 
warrant a rating under Diagnostic Codes 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).  (i.e. the limitation of motion codes).  

Recurrent subluxation or lateral instability of the knee is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  These 
criteria provide for a 10 percent rating for slight recurrent 
subluxation or lateral instability of the knee; a 20 percent 
rating for moderate recurrent subluxation or lateral 
instability; and a 30 percent rating for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 
5257.  

Words such as "slight", "moderate, " and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. § 4.6.

Diagnostic Code 5260 provides for limitation of flexion of 
the leg.  Where flexion is limited to 60 degrees, a 0 percent 
rating is provided; when flexion is limited to 45 degrees, 10 
percent is assigned; when flexion is limited to 30 degrees, 
20 percent is assigned; and when flexion is limited to 15 
degrees, 30 percent is assigned.  38 C.F.R. § 4.71a DC 5260.  

Diagnostic Code 5261 provides for limitation of the extension 
of the leg.  When there is limitation of extension of the leg 
to 5 degrees, a 0 percent rating is assigned; when the 
limitation is to 10 degrees, a 10 percent rating is 
assignable; when the limitation is to 15 degrees, 20 percent 
is assigned; when extension is limited to 20 degrees, 30 
percent is assigned; when extension is limited to 30 degrees, 
40 percent is assigned; and when it is limited to 45 degrees, 
50 percent is assigned.  38 C.F.R. § 4.71a DC 5261.  

The Board notes that full range of motion of the knee 
consists of 0 degrees extension and 140 degrees flexion.  38 
C.F.R. § 4.71, Plate II.

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Diagnostic Code 5003 provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, 
however, the limitation of motion of the specific joint or 
joints involved is non-compensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  
Pursuant to VAOPGPREC 9-98 (August 14, 1998), a separate 
rating for arthritis could also be based on x-ray findings 
and painful motion under 38 C.F.R. § 4.59.  In the absence of 
limitation of motion, a 10 percent rating is assigned where 
there is x-ray evidence of involvement of two or more major 
joints, or two or more minor joint groups; and a 20 percent 
evaluation is assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups and occasional incapacitating exacerbations.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  The arthritis codes 
are not applicable because radiographs taken in December 2002 
and August 2008 were absent for any findings of arthritis.  

In considering the evidence under the laws and regulations as 
set forth above, the Board finds that the Veteran is not 
entitled to a rating in excess of 10 percent for his service-
connected left knee.  Although the Veteran is currently rated 
under Diagnostic Code 5257, it was noted during the January 
2003 rating decision that because the Veteran's left knee 
disability did not have its own evaluation criteria in the 
rating schedule, it was rated by analogy.  38 C.F.R. § 4.20.  
Therefore, the Board will consider whether the Veteran's left 
knee disability is entitled to an increased evaluation under 
all applicable rating criteria.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  See Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992).  Thus, the Board has considered 
the propriety of assigning a higher, or separate, rating 
under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).  

Beginning with Diagnostic Code 5257, the Board concludes that 
the Veteran is not entitled to higher rating.  Importantly, 
there has been no objective showing of even slight recurrent 
subluxation or lateral instability.  In this regard, during 
the December 2002 VA physical examination, there was no 
evidence of subluxation anteriorily or posteriorly, and there 
was no ligament laxity.  During the August 2008 VA 
examination, there was no evidence of recurrent subluxation 
or lateral instability of the knee.  The joint line was 
nontender, McMurray testing was negative, and ligaments were 
tight to stress testing without evidence of ligament laxity.  
The patella tracked normally without appreciable laxity or 
crepitus.  As such, objective evidence of slight recurrent 
subluxation or lateral instability has not been shown.  
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257.  

A rating under Diagnostic Code 5256 is not for application as 
left knee ankylosis has not been shown, and a rating under 
Diagnostic Code 5263 is not for application as genu 
recurvatum has not been shown.  Moreover, a rating under 
Diagnostic Code 5262 is not warranted as there is no evidence 
of tibia and fibula impairment.  38 C.F.R. § 4.71a.  

Further, Diagnostic Codes 5258 and 5259 are not for 
application as dislocated semilunar cartilage with frequent 
episodes of locking, pain, and effusion into the joint or 
removal of semilunar cartilage has not been shown.  In this 
regard, during the August 2008 VA examination, the left knee 
was normal in appearance without redness, swelling, heat, or 
tenderness to palpation.  

Turning to Diagnostic Codes 5260 and 5261, during the 
December 2002 VA examination, on flexion, pain began at 80 
degrees and flexion ended at 110 degrees due to pain.  During 
the August 2008 VA examination, the Veteran could actively 
extend the left knee to 10 degrees with pain at 10 degrees 
whereas the left knee could passively extend to 0 degrees 
with pain from 10 to 0 degrees.  Flexion was to 116 degrees 
with pain at 116 degrees.  Thus, flexion limited to 60 
degrees was not shown to meet the criteria for a zero percent 
rating.  

Moreover, although flexion meeting the criteria for 10 
percent rating was shown during the August 2008 VA 
examination, the Veteran is not entitled to a separate rating 
under Diagnostic Code 5261, because as reflected above, he 
has not met the criteria for 10 percent rating under 
Diagnostic Code 5257.  In other words, the Board has 
determined that the Veteran is more appropriately rated under 
Diagnostic Codes 5260 and 5261, which more accurately reflect 
the manifestations of his disability, which is limitation of 
motion.  38 C.F.R. § 4.20.  However, extension limited to 15 
degrees has not been shown for a 20 percent rating.  
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5261.  Additionally, 
flexion limited to 60 degrees to warrant even a non 
compensable rating has not been shown.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca with regard to 
limitation of motion.  However, an increased evaluation for 
the Veteran's left knee is not warranted on the basis of 
functional loss due to pain or weakness in this case, as the 
Veteran's symptoms are supported by pathology consistent with 
the assigned 10 percent rating, and no higher.  The Board 
acknowledges the Veteran's complaints of stiffness, pain, 
difficulty walking upstairs, difficulty with bending and 
lifting, grinding, and popping.  The Veteran reported in 
August 2008 that since his last examination, his left knee 
had worsened and he had more pain with prolonged standing, 
climbing, and squatting.  He also reported that it 
intermittently swells and locks, has frequent give way and 
weakness with climbing and squatting, has weakness with 
standing for two hours, but he denied additional loss of 
motion with flare ups.  He added that he has some limitation 
with climbing and squatting.  However, the forgoing is 
contemplated in the currently assigned 10 percent disability 
evaluation.  In this regard, the Veteran did not use a cane 
or brace, had not been incapacitated in the past twelve 
months, and denied a history of patella dislocation or 
subluxation.  Importantly, there was no additional weakness, 
fatigability, discoordination, additional restricted range of 
motion, or function impairment following repetitive stress 
testing against resistance times three during the August 2008 
VA examination.  The Veteran walked with a normal gait and 
was able to stand from a sitting position without difficulty.  
Thus, the Veteran's complaints do not, when viewed in 
conjunction with the medical evidence, tend to establish 
weakened movement, excess fatigability, or incoordination to 
the degree that would warrant an increased evaluation.  
Therefore, the Board finds that the preponderance of the 
evidence is against an increased evaluation for the Veteran's 
left knee.  

Additionally, as the record contains no evidence showing that 
the Veteran is entitled to a higher rating at any point 
during the instant appeal, no staged ratings are appropriate.  
See Hart, 21 Vet. App. 505.  Thus, the Board finds that the 
current 10 percent evaluation is appropriate and that there 
is no basis for awarding a higher evaluation for the left 
knee.  38 C.F.R. §§ 4.7, 4.71a Diagnostic Code 5261. 

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
left knee is so exceptional or unusual as to warrant the 
assignment of a higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2008).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that his service-
connected left knee has caused frequent periods of 
hospitalization or marked interference with his employment.  
Although the Veteran testified that he had difficulty with 
lifting and standing at work and needed assistance with tasks 
involving lifting and bending, the Board finds it significant 
that the Veteran reported that he never missed work and 
frequently worked overtime.  Moreover, during the August 2008 
VA examination, the Veteran reported modifying his activities 
during flare ups and worked thorough the pain.  Thus, marked 
interference with employment has not been shown.  
Additionally, the Board finds that the rating criteria to 
evaluate his left knee reasonably describe the Veteran's 
disability level and symptomatology.  Therefore, the 
Veteran's disability picture is contemplated by the rating 
schedule and no extraschedular referral is required.  38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

2.  PTSD

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.304(f); see also Hayes v. Brown, 5 
Vet. App. 60, 66 (1993).

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" or was a POW as established by official 
records, including recognized military combat citations or 
other supportive evidence.  If the VA determines that the 
veteran engaged in combat with the enemy or was a POW and the 
alleged stressor is combat or POW related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required, provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions or hardships 
of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  
If, however, VA determines that the veteran did not engage in 
combat with the enemy or was a POW, or that the veteran 
engaged in combat with the enemy or was a POW, but the 
alleged stressor is not combat or POW related, the veteran's 
lay testimony by itself, is insufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain credible supporting evidence that corroborates the 
veteran's statements or testimony.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for PTSD.  At 
the outset, the Board finds that the Veteran did not engage 
in combat with the enemy during active service.  The 
Veteran's duties as verified by service personnel records 
have not been recognized as combat-related.  In this regard, 
the Veteran's service records list his military occupational 
specialties as driver and ammunition handler in a support 
platoon.  Further, his service records did not show that he 
received any awards or decorations indicative of combat 
service, such a Bronze Star with V Device or Purple Heart.  
Moreover, the Veteran has not alleged that he engaged in 
combat with the enemy.  As such, the Board finds that the 
Veteran is not shown to have engaged in combat with the 
enemy. 

As the record contains no evidence that the Veteran engaged 
in combat with the enemy during active service, nor is there 
evidence that he was a POW, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  See Cohen 
v. Brown, 10 Vet. App. 128 (1997).  The Veteran has listed 
the following stressors:  witnessing a fellow soldier jump 
off his bunk and break his knees and legs, witnessing a 
solider shoot himself while in a foxhole during basic 
training, witnessing his roommate shoot himself in the head 
in Bosnia, three soldiers from his battalion dying in a 
Humvee accident, about eighteen soldiers being killed when 
their truck drove off a cliff, and almost being killed when a 
solider almost hit a trip wire.  The Veteran contended that 
he developed PTSD symptoms as a result of these incidents.  

The Board notes that other than the Veteran's statements and 
testimony regarding the occurrence of the aforementioned 
stressors, the claims folder does not contain any additional 
evidence of the events' actual happening.  Regarding his 
stressors of soldiers being killed in a Humvee accident and 
when a truck drove off a cliff, the Veteran did not indicate 
that he had actually witnessed these incidents.  
Additionally, things that almost happened, such as a soldier 
almost tripping a wire, are rarely capable of corroboration.  

Importantly, despite repeated requests to provide more 
detailed information about his alleged stressors, the Veteran 
has failed to do so.  In particular, in response to his May 
2003 PTSD stressor statement, VA responded with a June 2003 
letter requesting specific information about his alleged 
stressors and noted that without specific dates, places, and 
names of others involved, VA cannot verify the stressors.  As 
noted in the introduction, in June 2005, VA sent a letter 
requesting a detailed description of the events including 
dates, locations, units of assignment, the names of the 
soldiers wounded or killed, and a time frame within 60 days 
of when the stressors occurred.  He was advised that this 
information was necessary to verify the asserted stressors 
and that he must be as specific as possible so an adequate 
search could be conducted.  However, despite repeated 
requests, the Veteran has not provided the names of the 
persons involved or a sixty day time period during which his 
alleged stressors occurred to allow a meaningful search.  In 
fact, although JSSRC attempted to corroborate the Veteran's 
alleged stressor of witnessing his roommate shooting himself 
in Bosnia, they were unable to document self inflicted 
fatalities in 2000.  Further, JSRRC stated that in order for 
meaningful research involving casualties to be conducted, the 
Veteran must provide the full names of the casualties and 
unit of assignment down to the company level.  Additionally, 
the U.S. Army Crime Records Center responded in January 2008 
that they had no record of any self inflicted fatalities in 
Bosnia in 2000.  Thus, the Veteran has not provided 
sufficient information for further corroboration attempts to 
be conducted.  

Additionally, the Veteran's service treatment records do not 
support his claim, as there were not reports of PTSD, 
anxiety, depression or excessive worry, or nervous trouble of 
any sort.  Similarly, the Veteran's service personnel records 
do not support his claim as there is no mention of any of the 
aforementioned stressors.

Although the Board acknowledges that the Veteran has VA 
diagnoses of PTSD, VA is unable to corroborate the Veteran's 
claimed in-service stressors, and his lay testimony is 
insufficient, standing alone, to establish service 
connection.  Cohen v. Brown, 10 Vet. App 128, 147 (1997) 
(citing Moreau, 9 Vet. App. at 395).  Thus, because the 
Veteran's diagnosis of PTSD was not based upon a corroborated 
in-service stressor, the claim for service connection for 
PTSD must be denied.  Further, although the Veteran might 
sincerely believe that he suffers from PTSD and it is related 
to his service, he is not a medical professional competent to 
render an opinion on matters of medical etiology or diagnosis 
and absent a professional medical opinion linking a current 
disorder to corroborated stressors, service connection cannot 
be granted.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for service 
connection for PTSD.








ORDER

Entitlement to an initial rating in excess of 10 percent 
disabling for residuals of a left knee injury is denied.

Entitlement to service connection for PTSD is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


